Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to correspondence filed 03/04/21 regarding application 16/539,586, in which claims 21-31 and 35-37 were amended. In order to expedite allowance, the examiner has further amended claims 21, 31, 35, and 37. Claims 21-40 are pending and have been considered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Vinay Joshi, Reg. No. 51,034 on 03/09/21.

The application has been amended as follows:
In the claims:

In claim 21: 
lines 8-9: replace “simulate or emulate” with “simulates or emulates”

In claim 31: 


In claim 35: 
line 2: replace “sound effects” with “sound effect data”

In claim 37: 
line 5: replace “an captured sound” with “a captured sound”
line 19: replace “sound used” with “sound is used”

Response to Arguments
Amended independent claims 21, 31, and 37 overcome the 35 U.S.C. 103 rejections of claims 21-40 based on Lane, Gilberton, Tsutsui, Bredikhin, Petkov, and Braasch, and so they are withdrawn. 

Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The closest prior art to independent claims 21, 31, and 37 is Lane et al. ("DeepEar: Robust Smartphone Audio Sensing in Unconstrained Acoustic Environments using Deep Learning". UniComp'15, September 08-11, 2015, Osaka, Japan). Lane discloses a method comprising: accessing a first set of sound effects from a sound effects database for a selected audio context (page 7, "Datasets" Section, the dataset consists of 40 minutes of various sounds... the traffic samples are downloaded from an online provider of sound effects... the water samples were obtained from the British Library of Sounds... the rest of the sounds are crawled from the SFX dataset); transmuting the sound effects to generate an 

A combination or modification of Lane and the other prior art of record would not have resulted in the limitations of claims 21, 31, and 37, and therefore claims 21, 31, and 37 would not have been obvious to one of ordinary skill in the art at the time of the invention.

. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse Pullias whose telephone number is 571/270-5135. The examiner can normally be reached on M-F 9:00 AM - 4:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dan Washburn can be reached on 571/272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571/270-6135. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jesse S Pullias/
Primary Examiner, Art Unit 2657                                             03/09/21